                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DEMARREA MCCOY-GORDON, AV9561,                        Case No. 19-cv-02984-SK (PR)
                                   8                    Petitioner,
                                                                                               ORDER TRANSFERRING CASE
                                   9              v.                                           AND INSTRUCTING CLERK TO
                                                                                               UPDATE PETITIONER’S MAILING
                                  10     PELICAN BAY STATE PRISON,                             ADDRESS
                                  11                    Respondent.

                                  12
Northern District of California
 United States District Court




                                  13          Petitioner, a state prisoner incarcerated at the Substance Abuse Treatment Facility and

                                  14   State Prison, Corcoran (SATF-CSP, Corcoran)1 pursuant to a 2017 conviction from Solano

                                  15   County Superior Court, has filed a pro se petition for a writ of habeas corpus under 28 U.S.C. §

                                  16   2254 seeking to invalidate a prison disciplinary finding he sustained while incarcerated at Pelican

                                  17   Bay State Prison (PBSP) that resulted in a loss of time credits and longer period of incarceration.

                                  18          Venue is proper in a habeas action in either the district of conviction or the district of

                                  19   confinement. 28 U.S.C. § 2241(d). But the district of confinement is the preferable forum to

                                  20   review habeas challenges to the execution of a sentence, including challenges to prison

                                  21   disciplinary actions that affected a prisoner’s length of confinement. See Habeas L.R. 2254-3(a);

                                  22   Dunne v. Henman, 875 F.2d 244, 249 (9th Cir. 1989).

                                  23          Because petitioner is incarcerated at SATF-CSP, Corcoran in Kings County, which lies

                                  24   within the venue of the Eastern District of California, 28 U.S.C. § 84(b), the court ORDERS that

                                  25

                                  26          1
                                                Petitioner filed this action while he was incarcerated at California State Prison,
                                  27   Sacramento (SAC), but recently filed a notice in another case informing the court that he had been
                                       transferred to SATF-CSP, Corcoran. The court has confirmed that petitioner was transferred to
                                  28   SATF-CSP, Corcoran and instructs the clerk to update petitioner’s mailing address in this case to
                                       CSATF-CSP, Corcoran, C3-231, P.O. Box 5246, Corcoran, CA 93212.
                                   1   pursuant to 28 U.S.C. § 1404(a) and Habeas Local Rule 2254-3(b), and in the interest of justice,

                                   2   this petition be TRANSFERRED to the United States District Court for the Eastern District of

                                   3   California.

                                   4          The clerk shall transfer this matter forthwith.

                                   5          IT IS SO ORDERED.

                                   6   Dated: June 12, 2019

                                   7                                                    ______________________________________
                                                                                        SALLIE KIM
                                   8                                                    United States Magistrate Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
